DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2020/0066809 A1) in view of Sui et al. (“Sui”) (US 2021/0408161 A1) and Ha et al. (“Ha”) (US 2011/0220901 A1) and further in view of Ma et al. (“Ma”) (US 10,756,136 B1).
Regarding claim 1, Liu discloses a display device comprising: a display panel including a substrate (a substrate 11, para. 0111), wherein the display panel is divided into a first display region, in which a plurality of first pixels is disposed (a second region 200, and a density of pixels in the second display 200, para. 0056), and a second display region, in which a plurality of second pixels is disposed (a first region 100 and a density of pixels in the first display 100, paras. 0056); and
a sensor overlapping the second display region of the display panel (an under- screen photosensitive module, such as a camera and the like, may be disposed below the first region 100, para. 0058),
wherein the second display region includes a plurality of unit pixel blocks (the minimum repeating unit 110 in the first region 100, fig. 6B, para. 0087), and a transmissive region through which light is transmitted (one first blank region 112, para. 0087),
wherein, in a plan view, a distance between two unit pixel blocks adjacent to each other in the first direction (i.e., the first and second pixel units 100 in the top pixel unit row as shown in fig. 6B) is greater than a distance between two unit pixel blocks adjacent to each other in an oblique direction inclined to the first direction (i.e., the first pixel units 100 in the top pixel unit row and the third pixel unit 100 in the lower pixel unit row as shown in fig. 6B);
at least one region of the second display region, which are surrounded between the unit pixel blocks (fig. 6B).
Liu does not specifically disclose each unit pixel block including two by two second pixels adjacent to each other in a first direction and in a second direction intersecting the first direction.
In a similar field of endeavor of display device, Sui discloses each unit pixel block (200, fig. 18) including two by two second pixels adjacent to each other in a first direction and in a second direction intersecting the first direction (para. 0222).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the unit pixel block as taught by Sui in the system of Liu in order to emit brightness in a uniform way within the pixel block at the opposite corners of the two-by-two array and hence the quality of images to be displayed is improved.
The combination of Liu and Sui does not specifically disclose a ratio of areas occupied by a region of the second pixels and the transmissive region is about 2:9.
In a similar field of endeavor of organic light-emitting display device, Ha discloses the transmitting regions TA and the pixel regions PA are formed in such a way that a ratio of the area of the transmitting regions TA with respect to the overall area of the transmitting regions TA and the pixel regions PA is about 20% to 70% (para. 0075) . Accordingly, Ha discloses a ratio of areas occupied by a region of the pixels and the transmissive region is about 2:9.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the ratio as taught by Ha in the system of Liu and Sui in order to improve transparency in transmitting regions.
The combination of Liu, Sui and Ha does not specifically disclose the display panel further comprises: a line part disposed between the unit pixel blocks; and a light blocking pattern disposed on the substrate in at least one region of the second display region, and wherein the light blocking pattern overlaps the line part.
In a similar filed of endeavor of organic light-emitting display device, Ma discloses a display panel comprises: a line part (23 and 24, fig. 4) disposed between the unit pixel blocks (221); and a light blocking pattern (30, fig. 8) disposed on the substrate (100) in at least one region of the second display region (20), and wherein the light blocking pattern (30) overlaps the line part (23 and 24) (col. 6, lines 23-27).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the line part and the light block pattern as taught by Ma in the system of Liu, Sui and Ha in order to reduce the diffraction between trace gaps, thereby improving the imaging quality (col. 2, lines 25-37 of Ma).
Regarding claim 2, Liu discloses the distance between the two unit pixel blocks adjacent to each other in the first direction is greater than the distance between the two unit pixel blocks adjacent to each other in the oblique direction (fig. 6B of Lui).
The combination of Liu and Sui does not specifically disclose the distance is √2a/2. However, Liu disclose the pixel unit density in the second region is smaller than the pixel unit density in the first region (the pixel unit density in the first region 100 is smaller than the pixel unit density in the second region 200, para. 0084) and it would be obvious to change the density in the second region to obtain the distance between the two unit pixel blocks adjacent to each other in the oblique direction in the second region is V2a/2 is a matter of designer's choice.
Regarding claim 3, Liu discloses the distance between the two unit pixel blocks adjacent to each other in the first direction is equal to the distance between two unit pixel blocks adjacent to each other in the second direction (fig. 6C).
Regarding claim 4, Liu discloses the second pixels are not disposed in the transmissive region (112, fig. 6B), and
the transmissive region is disposed between the two unit pixel blocks adjacent to each other in the first direction, between two unit pixel blocks adjacent to each other in the second direction, and between the two unit pixel blocks adjacent to each other in the oblique direction (the minimum repeating unit 110 in the first region 100 includes one pixel unit 111 and one first blank region 112, and the first blank region is capable of carrying one pixel unit, para. 0087).
Regarding claim 6, Liu discloses a density of the first pixels in the first display region is higher than a density of the second pixels in the second display region (the pixel unit density in the first region 100 is smaller than that in the second region 200, para. 0085).
Regarding claim 7, Liu discloses the second display region has a size smaller than a size of the first display region, and is connected to the first display region (fig. 1).
6.	Claims 8-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Sui and Ha and Ma and further in view of Nonaka (US 2010/0289994 A1).
Regarding claim 8, the combination of Liu, Sui, Ha and Ma does not specifically disclose the line part including a conductive line connecting the two unit pixel blocks adjacent to each other in the oblique direction, wherein the line part extends along the oblique direction.
In a similar field of endeavor of display device, Nonaka discloses a line part including a conductive line connecting the two unit pixel blocks adjacent to each other in the oblique direction, wherein the line part extends along the oblique direction (in the end portion unit pixel 41, its end portion sub-pixels 41r, 41g, and 41b are shrunk in area and arrayed (arranged) in a direction different from that of the inner sub-pixels 20r, 20g, and 20b of the inner unit pixel 20. Accordingly, as shown in FIGS. 13 and 14, transparent electrodes 22a between the end portion sub-pixels 41r, 419, and 41b are formed in such a manner as to match their shapes respectively. Further, an additional signal line 47 configured to cause the end portion sub-pixels 41r, 41g, and 41b to function is added into a region in which the light-shielding layer 48 is formed, para. 0085, fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the line part as taught by Nonaka in the system of Liu, Sui, Ha and Ma in order to allow the wiring can be compact (para. 0087-0089 of Nonaka).
Regarding claim 9, Liu further discloses the transmissive region includes a unit transmissive block surrounded by the two unit pixel blocks (102) adjacent to each other in the first direction, the two unit pixel blocks adjacent to each other in the second direction, and the line part (fig. 4C).
Regarding claim 10, Liu further discloses the unit transmissive block has substantially a circular shape (fig. 4C).
Regarding claim 11, Liu further discloses the line part does not overlap the unit transmissive block (fig. 4C).
Regarding claim 12, the combination of Liu, Sui, Ha, Ma and Nonaka discloses the light blocking pattern disposed between the substrate and the line part (the end portion unit pixel 41 has its end portion sub-pixels 41r, 41g, and 41b arrayed in a direction in which the gap between the light- shielding layer 48 and the inner unit pixel 20 extends, in other words, a direction along the light-shielding layer 48 in such a posture that those end portion sub-pixels 41r, 41g, and 41b may extend in a direction that orthogonally intersects with the outer edge 46a (region borderline Lt) of the image display region 46, para. 0084 of Nonaka).
Regarding claim 13, the combination of Liu, Sui, Ha, Ma and Nonaka discloses the light blocking pattern includes an opaque conductive material (para. 0084 of Nonaka).
Regarding claim 14, the combination of Liu, Sui, Ha, Ma and Nonaka discloses the light blocking pattern electrically connected to the line part (modifying the driving signal according to a preset manner when the sub-pixel correspondingly driven by the driving signal is located in the first region 100, para. 0096 of Liu).
Regarding claim 15, the combination of Liu, Sui, Ha, Ma and Nonaka discloses each of the second pixels includes a pixel circuit which is disposed on the substrate and includes a transistor (the TFT array may control the emission of each sub-pixel, or may control the volume of emission when each sub- pixel emits light. Each TFT in the TFT array may include a semiconductor layer 21, a gate electrode 22, a source electrode 23, and a drain electrode 24 para. 0113 of Liu),
wherein the light blocking pattern is disposed between the substrate and the pixel circuit (the light-shielding layer 48 is formed so that its branch line 47a may electrically continue to a gate region 24g of a thin film transistor 24, while on the other hand, a branch scanning line 25a that branches off from a scanning line 25 electrically continues to a source/drain region 24sd of the thin film transistor 24, para. 0085 of Nonaka).
Regarding claim 20, Liu discloses a display device comprising: a sensor which senses incident light (an under-screen photosensitive module, such as a camera and the like, may be disposed below the first region 100, para. 0058); and
a display panel overlapping the sensor, wherein the display panel displays an image, and the display panel is divided into a first display region, a second display region having a light transmittance higher than a light transmittance of the first display region, and a non-display region surrounding a periphery of the first and second display regions (a display screen includes a first region 100 and a second region 200. The pixel unit density in the first region 100 is smaller than that in the second region 200, paras. 0085),
wherein the display panel includes: a substrate;
a plurality of first pixels disposed on the substrate in the first display region; and
a plurality of second pixels disposed on the substrate in the second display region (first, a substrate 11 is prepared. The substrate 11 has a first sub-pixel region, a second sub-pixel region, and a third sub-pixel region. A set of the first sub-pixel region, the second sub-pixel region, and the third sub-pixel region may constitute a pixel unit region. The substrate 11 may have a plurality of pixel unit regions, para. 0111),
wherein the second display region includes a plurality of unit pixel blocks (the minimum repeating unit 110 in the first region 100, fig. 6B, para. 0087), a transmissive region through which light is transmitted (one first blank region 112, para. 0087),
wherein the transmissive region (112, fig. 6B) includes a unit transmissive block having a circular shape and surrounded by two unit pixel blocks adjacent to each other in the first direction, two unit pixel blocks adjacent to each other in the second direction, and the line part (the minimum repeating unit 110 in the first region 100 includes one pixel unit 111 and one first blank region 112, and the first blank region is capable of carrying one pixel unit, para. 0087),
wherein, in a plan view, a distance between the two unit pixel blocks adjacent to each other in the first direction (i.e., the first and second pixel units 100 in the top pixel unit row, fig. 6B) is greater than a distance between the two unit pixel blocks adjacent to each other in the oblique direction (i.e., the first pixel units 100 in the top pixel unit row and the third pixel unit 100 in the lower pixel unit row, fig. 6B);
at least one region of the second display region, which are surrounded between the unit pixel blocks (fig. 6B).
Liu does not specifically disclose each unit pixel block including two by two second pixels adjacent to each other in a first direction and in a second direction intersecting the first direction.
In a similar field of endeavor of display device, Sui discloses each unit pixel block (200, fig. 18) including two by two second pixels adjacent to each other in a first direction and in a second direction intersecting the first direction (para. 0222).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the unit pixel block as taught by Sui in the system of Liu in order to emit brightness in a uniform way within the pixel block at the opposite corners of the two-by-two array and hence the quality of images to be displayed is improved.
The combination of Liu and Sui does not specifically disclose a line part including a conductive line connecting the two unit pixel blocks adjacent to each other in the oblique direction, wherein the line part extends along the oblique direction.
In a similar field of endeavor of display device, Nonaka discloses a line part including a conductive line connecting the two unit pixel blocks adjacent to each other in the oblique direction, wherein the line part extends along the oblique direction (in the end portion unit pixel 41, its end portion sub-pixels 41r, 41g, and 41b are shrunk in area and arrayed (arranged) in a direction different from that of the inner sub-pixels 20r, 20g, and 20b of the inner unit pixel 20. Accordingly, as shown in FIGS. 13 and 14, transparent electrodes 22a between the end portion sub- pixels 41r, 419, and 41b are formed in such a manner as to match their shapes respectively. Further, an additional signal line 47 configured to cause the end portion sub-pixels 41r, 41g, and 41b to function is added into a region in which the light-shielding layer 48 is formed, para. 0085, fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the line part as taught by Nonaka in the system of Liu and Sui in order to allow the wiring can be compact (para. 0087-0089 of Nonaka).
The combination of Liu, Sui and Nonaka does not specifically disclose a ratio of areas occupied by a region of the second pixels and the transmissive region is about 2:9.
In a similar field of endeavor of organic light-emitting display device, Ha discloses the transmitting regions TA and the pixel regions PA are formed in such a way that a ratio of the area of the transmitting regions TA with respect to the overall area of the transmitting regions TA and the pixel regions PA is about 20% to about 70% (para. 0075) . Accordingly, Ha discloses a ratio of areas occupied by a region of the pixels and the transmissive region is about 2:9.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the ratio as taught by Ha in the system of Liu, Sui and Nonaka in order to improve transparency in transmitting regions.
The combination of Liu, Sui, Nonaka and Ha does not specifically disclose the display panel further comprises: a line part disposed between the unit pixel blocks; and a light blocking pattern disposed on the substrate in at least one region of the second display region, and wherein the light blocking pattern overlaps the line part.
In a similar filed of endeavor of organic light-emitting display device, Ma discloses a display panel comprises: a line part (23 and 24, fig. 4) disposed between the unit pixel blocks (221); and a light blocking pattern (30, fig. 8) disposed on the substrate (100) in at least one region of the second display region (20), and wherein the light blocking pattern (30) overlaps the line part (23 and 24) (col. 6, lines 23-27).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the line part and the light block pattern as taught by Ma in the system of Liu, Sui, Nonaka and Ha in order to reduce the diffraction between trace gaps, thereby improving the imaging quality (col. 2, lines 25-37 of Ma).
7.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Sui, Ha and Ma and further in view of Kim et al. (“Kim”) (US 2018/0145118 A1).
Regarding claim 16, the combination of Liu, Sui, Ha and Ma does not specifically disclose the transmissive region includes an insulating layer disposed on the substrate, and an opening is defined through the insulating layer.
In a similar field of endeavor of display device, Kim discloses transmissive region includes an insulating layer disposed on the substrate, and an opening is defined through the insulating layer (the transmission window TW may be defined by an opening portion formed in the transmission area TA exposing a portion of the buffer layer 110. The transmission window TW may be formed by etching one or more insulating layers formed in the transmission area TA on the first base substrate 101, para. 0088, fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the opening as taught by Kim in the system of Liu, Sui, Ha and Ma in order to improve the light transmission in the transmissive region.
Regarding claim 17, Liu further discloses the second display region is disposed to overlap at least a portion of the sensor to allow light to pass therethrough to the sensor (an under-screen photosensitive module, such as a camera and the like, may be disposed below the first region 100, para. 0058).
Regarding claim 18, Liu further discloses the sensor includes at least one selected from a camera, a proximity sensor, an illuminance sensor, a gesture sensor, a motion sensor, a fingerprint recognition sensor, and a biometric sensor, or a combination thereof (para. 0058).
Regarding claim 19, Liu further discloses the first display region (200, fig. 6B) includes a first pixel region (includes 2R, 2G and 2B) in which each of the first pixels is disposed,
the second display region (100, fig. 6B) includes a second pixel region (111) in which each of the second pixels is disposed, and
the first pixel region and the second pixel region have a same size as each other (fig. 6B).
Response to Arguments
8.	Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. Applicant stated that Liu is silent as to a distance between unit pixel blocks. However, Figs 6A and 6B of Liu show a distance between two unit pixel blocks adjacent to each other in the first direction (distance between two minimum repeating unit 110 in first row of region 100) is greater than a distance between two unit pixel blocks adjacent to each other in an oblique direction inclined to the first direction (distance from first minimum repeating unit 110 in the first row to first minimum repeating unit 110 in the second row. The minimum repeating units distributed in two adjacent rows or columns are misaligned with each other so as to display uniformly and improve the display performance, para. 0089) which are similar to fig. 7 and the benefits of the instant application. Liu also suggest the embodiments should not be constructed as limiting the scope of the invention and several variation and improvements may be made without departing from the concept of the invention (para. 0127). Moreover, it would have been an obvious matter of design choice to relocate the unit pixel blocks, since such a modification would have involved a mere change in relocate of a component because this would not alter the operation and / or function of the device. Relocation is generally recognized as being within the level of ordinary skill in the art. In addition, the relocation of a well-known element is normally not directed toward patentable subject matter, In re Japikse , 86 USPQ 70 (CCPA 1950). Ha discloses the ratio of the area of the transmitting regions TA with respect to the entire area of the pixel regions PA and the transmitting regions TA may further be in a range of 20% to 70% (or 0.2 to 0.7), para. 0075. Therefore, Ha discloses "in at least one region of the second display region, which are surrounded between the unit pixel blocks, a ratio of areas occupied by a region of the second pixels and the transmissive region is about 2:9". Therefore, it is believed that the combination of Liu, Sui and Ha read on all claimed limitations.
9.	Applicant’s arguments with respect to claims 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693